Title: To George Washington from Timothy Pickering, 5 April 1797
From: Pickering, Timothy
To: Washington, George



Sir
Philadelphia April 5. 1797.

Of the letters received from Mr King, those which I forwarded this morning were addressed to General Washington: two others, one addressed to the President of the U.S., and one to G.W. President of the U.S., I retained, under the idea that they were official, and presented them to Mr Adams: but he was inclined to think them intended for you personally; and therefore I now do myself the honor to inclose them. If they are official, you will have the goodness to return them. With great respect I am your most obt servt

Timothy Pickering


P.S. Genl Pinckney has been refused by the Directory, with the marks of indignity indicated by the public papers; and about the 28th of Jany (after they recd the news of Buonoparte’s last fatal

success) they ordered him to leave France. He was to set out for Amsterdam on the 31st where he will wait for instructions.

